Citation Nr: 1011506	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to March 
1985 and from November 1985 to August 1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in April 2009.  However, the Veteran has failed 
to comply with the remand instruction and the Board will 
adjudicate the claim based on the evidence of record.  38 
C.F.R. § 3.655(a), (b) (2009).


FINDING OF FACT

The Veteran's back disability was not incurred in service and 
is not related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.               38 U.S.C.A §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2004 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
However, this notice did not include the initial disability 
rating and effective date elements of the claim as required 
by Dingess.  

In March 2006, the complete Dingess notification was sent to 
the Veteran.  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to her 
claim for benefits, such as obtaining medical records and 
scheduling a VA examination.  Consequently, the duty to 
notify and assist has been met.



Service Connection

The Veteran claims that she is entitled to service connection 
for a back disability.  Service connection may be granted for 
a disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Initially, the Veteran was denied service connection for a 
back disability in July 1985 as the Veteran failed to report 
for a VA examination and there was insufficient evidence to 
evaluate her claim.  However, based on new and material 
evidence demonstrating a diagnosis of the Veteran's back 
condition, the Board reopened the Veteran's claim in April 
2009.  Subsequently, the Board remanded the matter for a new 
VA examination and opinion.  

According to the records within the Veteran's file, between 
June and December 2009, the RO has attempted to contact the 
Veteran on numerous occasions and to various addresses in 
order to notify her of the Board's remand and the scheduled 
VA examination.  However, it was unsuccessful as no response 
from the Veteran were received and as she failed to appear 
for the scheduled VA examinations.  The RO contacted the 
Veteran's representatives, the Georgia Department of Veteran 
Services, to verify the Veteran's contact information.  The 
Veteran's representatives stated the contact information they 
had for the Veteran were the same as those in the RO's 
system.  As such, the Veteran was issued a Supplemental 
Statement of the Case without a VA examination and opinion.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member. 38 C.F.R. § 3.655(a) (not travelling 
distance).  The Veteran has not provided evidence of "good 
cause" for failing to report to her VA examination.  
Therefore, the Board will adjudicate the Veteran's claim 
based on the evidence of record. 

The Veteran claimed that a "back injury occurred during 
active duty while serving as a Food Service Specialist to 
include [basic] [t]raining and other [p]hysical [t]raining."  
She further stated that she was not given proper treatment 
for her back disorder, namely when she started experiencing 
back spasms during service.  See Notice of Disagreement, 
dated November 2004.  

The Veteran's service medical record indicates that she 
complained of and was treated for back pain.  The first 
recorded report of an in-service back disorder was in May 
1983.  According to the record, the Veteran stated that she 
"work[ed] in the mess hall [and] does heavy lifting daily."  
She was diagnosed with sacroiliac strain and advised to have 
ice message and no heavy lifting for a week.  See In-service 
treatment record, dated June 1983. 

In October 1982, the Veteran received treatment for lower 
back pain.  The in-service medical examiner observed "[full 
range of motion] with limited movement[,] tenderness to lower 
[right] lateral side of back[,] limited rotation upon 
movement."  The Veteran was prescribed Parafon Forte and 
again advised ice massage and no heavy lifting over 15 pounds 
for five days.  See In-service treatment record, dated 
October 19, 1982.  At the Veteran's follow-up appointment a 
few days later, her back condition did not improve and was 
instructed to continue the medication, ice messages, and to 
return to clinic as needed.  See In-service treatment record, 
dated October 21,1982.

In April 1983, the Veteran was treated for gastroenteritis 
where she again expressed tenderness in the lower lumbar 
region.  See In-service treatment record, dated April 1983.  
The Veteran's February 1984 report of medical history 
indicated recurrent back pain where there was "occasional 
[lower back pain] on prolonged sitting."  See Report of 
Medical History, dated February 1984.  In the Veteran's 
separation examination, a recurrent back pain was noted with 
a history of lumbar sacral strain for the past year.  See 
Separation examination, dated February 1985.

After separation in March 1985, the Veteran filed a claim for 
benefits for in May 1985 and was denied in July 1985.  In 
November of the same year, the Veteran reenlisted.  The 
Veteran's in-service treatment records from February 1986 to 
March 1988 is absent of any complaint or treatment for a back 
disorder.  See In-service treatment record, dated February 
1986 to March 1988. 

The Veteran stated in a January 1996 treatment examination at 
the Winn Army Community Hospital (Winn Hospital) that she 
experienced back tension and "was in [the] military when 
last episode of 'stress' occurred in 1991."  See Winn 
Hospital treatment record, dated January 1996.  In addition, 
in April 2001 the Veteran was again treated at Winn Hospital 
for "lower back pain."  The Veteran reported at the 
treatment examination that she "works [at] Home Depot [and] 
does frequent lifting" but also had a "[history] of back 
injury [at] Ft. Jackson."  See Winn Hospital treatment 
record, dated April 2001.  

However, according to a June 1997 Moncrief Army Community 
Hospital (Moncrief Hospital) treatment record, the Veteran 
injured her back while cleaning her home.  She was prescribed 
Robaxin which did not help with her back pain.  She also 
indicated right hip tenderness associated with her injury.  
See Moncrief Hospital treatment record, dated June 1997.  In 
March 1999, she was again treated for a sore back at Moncrief 
Hospital.  See Moncrief Hospital treatment record, dated 
March 1999. 

The evidence also includes an April 2002 magnetic resonance 
imaging (MRI) examination of the lumbar spine at the 
Healthsouth Diagnostic Center of Savannah.  Here, the Veteran 
was diagnosed with "discogenetic degeneration between L2-3 
and L5-S1."  Furthermore, the record stated that the 
Veteran's back "locked up" following a lifting injury a few 
weeks prior to the MRI and a diagnosis of a degenerative back 
condition was made.  See Healthsouth examination record, 
dated April 2002.  

In this case, while the Boards recognizes the in-service 
complaint and treatment of back pain, the post-service 
diagnosis of a degenerative back disorder, and the 
conflicting cause of condition post-service (i.e., history of 
back injury from active duty versus back injury during the 
Veteran's employment at Home Depot or injury while cleaning 
her home), based upon the evidence, the claim must be denied.  

Generally, a lay person, while competent to report symptoms, 
is not competent to comment on the presence or etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  Consequently, while the Veteran is competent to report 
the existence of symptoms and incident of treatment during 
service she is not competent to report the cause of a chronic 
disorder.  In this case, the objective medical evidence does 
not establish that the Veteran's current chronic condition of 
a back disability was incurred in-service.

In addition, the Board notes that the Veteran's February 1985 
Separation examination reported back pain with history of 
lumbar strain.  However, the Veteran reenlisted in November 
1985 and her in-service treatment records from February 1986 
to March 1988 are absent of any complaint or treatment for a 
back disorder. 

Here, the Veteran's claim is outweighed by the countervailing 
evidence by the absence of treatment records and opinions 
indicating the Veteran's back condition was caused by service 
or that it was related to service.  Furthermore, the 
conflicting causes of the condition, post service, and the 
absence of chronicity of symptoms during her second period of 
active duty does not help the Veteran's claim that her back 
disability was clearly related to service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


